DETAILED ACTION
Papers filed on 10/22/21 have been received.   The amendment to the specification and the drawings are approved.  
Allowable Subject Matter
In view of the amendment claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a memory device comprising: a memory block including a plurality of strings including a plurality of memory cells connected to local lines; a voltage generator configured to generate operation voltages and output the operation voltages to global lines; a pass switch group connecting or blocking the global lines and the local lines to each other or from each other in response to a block selection voltage; a decoder configured to output the block selection voltage in response to a row address; and a logic circuit configured to control the decoder and the voltage generator so that the local lines are floated after channels of the strings are initialized,  a voltage of the global lines is lower than a voltage of the global lines when the channels of the strings are initialized,  and the channels of the strings are initialized and the local lines are floated when a program operation of selected memory cells included in a selected page of the memory block is completed.    The prior art of record also fails to teach or suggest a method of operating a memory device, the method comprising: providing a voltage generator outputting operation voltages through global lines, pass switches transferring the operation voltages applied to the global lines to local lines, and a memory block including a plurality of memory cells connected to the local lines; connecting the global lines and the local lines to each other; performing a program operation of selected memory cells connected to a selected word line among the local lines; initializing channels of strings including the memory cells when the program operation is completed; floating the channels after the channels are initialized; blocking the global lines and the local lines from each other when the channels are floated; and decreasing a voltage of global word lines included in the global lines when the local lines are floated.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/11/2021

/SON L MAI/Primary Examiner, Art Unit 2827